                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBERTA LINDENBAUM,
individually and on behalf of all others
similarly situated,
                                                         Civil Action No.: 1:20-cv-2731-JPC
             Plaintiff,

   v.                                                    Judge J. Philip Calabrese


DIRECT ENERGY SERVICES LLC, a
Delaware limited liability company, and
JOHN DOE CORPORATIONS 1-10,

             Defendant.


    DIRECT ENERGY SERVICES, LLC’S RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Direct Energy Services, LLC

files this Corporate Disclosure Statement as follows.

        Direct Energy is a limited liability company that is a wholly owned subsidiary of NRG

Energy, Inc., which is publicly traded on the New York Stock Exchange.

Dated: February 8, 2021                      Respectfully submitted,


                                             By: /s/ Ashley L. Oliker
                                                  Ashley L. Oliker (0085628)
                                                  Frost Brown Todd LLC
                                                  10 W. Broad Street, Suite 2300
                                                  Columbus, Ohio 43215
                                                  T: (614) 559-7227
                                                  F: (614) 464 1737
                                                  aoliker@fbtlaw.com

                                                  Michael D. Matthews, Jr.*
                                                  Texas Bar No. 24051009
                                                  William B. Thomas*
                                                      Texas Bar No. 24083965
                                                      1001 Fannin Street, Suite 2700
                                                      Houston, Texas 77002
                                                      T: (713) 337-5580
                                                      F: (713) 337-8850
                                                      matt.matthews@emhllp.com
                                                      william.thomas@emhllp.com

                                                      *Application for Pro Hac Vice forthcoming


                                                      ATTORNEYS FOR DEFENDANT DIRECT ENERGY
                                                      SERVICES, LLC




                                        CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on all parties through their
counsel of record via the Court’s CM/ECF system, on February 8, 2021.
                                                   /s/ Ashley L. Oliker
                                                   Ashley L. Oliker
                                                   Attorney for Direct Energy Services LLC


EN00726.Public-00726 4819-6103-2155v1




                                                  2
